653 N.W.2d 780 (2002)
Mark CRAIG, Relator,
v.
AMERICOLD LOGISTICS LLC and Liberty Mutual Insurance Co., Respondents.
No. CX-02-1536.
Supreme Court of Minnesota.
November 19, 2002.
Rehearing Denied December 17, 2002.
Mark L. Rodgers, P.C., Bemidji, for relator
Nikki K. Jones, Conley & Borgeson, St. Paul, for respondent.
Considered and decided by the court en banc.
ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 7, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT
  Kathleen A. Blatz
  Kathleen A. Blatz
  Chief Justice